HERZFELD&
  RUBIN,EC
   ATTORNEYS AT LAW       125 BROAD STREET, NEW YORK, NY 10004   TEL   212 47 1-8500   FAX 2 I 2 344-3333   WWW.HERZFELD-RUBtN.COM




                                                                                                      Miriam Skolnik, Esq.
                                                                                                      Direct Line: (212) 471-8457
                                                                                                      m.skolnik4’/4ioizreici-rubin.coin
                                                           October 5, 2018
 VIA EOF AND EXPRESS MAIL

 Hon. William H. Pauley III
 United States District Court
 Southern District of New York
 500 Pearl Street, Room 1920
 New York, New York 10007

               Re:      Baez, Maribel et al. v New York City Housing Authority
                        Civil Action No. 13-cv-08916

 Dear Judge Pauley:

         We represent defendant New York City Plousing Authority (“NYCHA”) in the above-
 referenced matter. We are writing in response to Your Honor’s question regarding the number of
 NYCHA residents employed by NYCHA. NYCHA records indicate that, as of October 1, 2018
 2537 out of 11,182 NYCHA employees are NYCHA residents. A listing of the positions held by
 these employees is available should the Court require this information.

                                                           Respectfully submitted.

                                                           HERZFELD & RUBIN, P.C.


                                                           /s/ Miriam Skolnik
                                                           Miriam Skolnik




                                                  AFFILIATES

         LIVINGSTON, NEW JERSEY              BUCHAREST, ROMANIA                        LOS ANGELES, CALIFORNIA
